Carlisle, J.
The McWane Company brought an action against Sasser to recover the sum of $226.98 alleged to be due under the Alabama sales tax law on equipment purchased by Sasser from McWane Company in Birmingham, Alabama. Upon the trial of the case a verdict was directed for the plaintiff and the defendant moved for a new trial on the usual general grounds and one special ground. This motion was denied, and error is assigned here on that judgment.
*267Decided February 28, 1957.
Eugene C. Black, Louis A. Peacock, for plaintiff in error.
E. L. Smith, contra. . 1
1. Where the general grounds of a motion for new trial are not argued or generally insisted on in the brief of counsel for the plaintiff in error and are not argued orally before this court, such grounds are to be treated as abandoned. Code § 6-1308: Everett v. Clegg, 94 Ga. App. 725 (96 S. E. 2d 382).
2. A special ground of a motion for new trial assigning error on the admission of evidence which does not set forth the allegedly objectionable evidence is not complete and presents no question for determination by this court. Owens v. Nichols, 139 Ga. 475 (5) (77 S. E. 635); Bowen v. Smith-Hall Grocery Co., 146 Ga. 157 (91 S. E. 32).
3. An assignment of error on the direction of a verdict by the trial court raised for the first time in the brief of counsel for plaintiff in error in this court presents no question for determination by this court. Pine Mountain Mica & Asbestos Co. v. Carver, 134 Ga. 5 (67 S. E. 428); Deans v. Deans, 164 Ga. 162 (137 S. E. 829).

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.